Citation Nr: 1705260	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-21 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits resulting from a March 2012 rating decision's award of a total rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to April 1976, April 1995 to October 1995, and from November 2002 to January 2005.  He died in October 2012.  The Appellant had been his attorney for actions before the Department of Veterans Affairs (VA) prior to his death.  The record also reflects the Veteran's surviving spouse has submitted arguments regarding the present matter, to include through her accredited representative in January 2017.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination by a VA Regional Office (RO) that the Appellant was not entitled to the payment of attorney fees from past-due benefits resulting from the award of a TDIU to the Veteran.

The record reflects the Appellant had requested a hearing before the Board in conjunction with this appeal, and such a hearing was scheduled for July 2016.  However, the record reflects the Appellant withdrew his request for this hearing in June 2016.


FINDINGS OF FACT
1.  No final Board decision was promulgated in regard to the issue of entitlement to TDIU.

2.  The record reflects the March 2012 rating decision's grant of a TDIU was in response to a new claim submitted in January 2011; and it was not the result of a Notice of Disagreement (NOD) submitted on or after June 20, 2007.


CONCLUSION OF LAW

The criteria for payment of attorney fees to the Appellant by VA from past-due benefits resulting from the award of a TDIU to the Veteran have not been met.  38 U.S.C.A. § 5904  (West 2014); 38 C.F.R. §§ 14.627, 14.629, 14.636 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Further, the Appellant has not contended there is any deficiency in these duties regarding his claim for attorney fees.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of his claim for attorney fees.  As noted above, a hearing was scheduled in conjunction with this case in July 2016, but the Appellant withdrew the hearing request in June 2016.

In this case, the Appellant is seeking attorney fees from the past-due benefits resulting from a March 2012 rating decision's award of a TDIU.  However, other than expressing a general disagreement with the denial of attorney fees and a request for appellate review, it does not appear the Appellant has advanced contentions as to how he satisfies the pertinent legal provisions for the award of attorney fees.

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. 
§ 5904(a).

Regulations provide that agents and attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636(c)(2). 

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904 (d); 38 C.F.R. § 14.636(h)(1).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  Id. 

Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. 
§ 14.636(h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision. If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636 (h)(1)(i).

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a Notice of Disagreement (NOD) has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g).  See 38 C.F.R. § 14.636 (c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636 (e), (f).

As an initial matter, it is noted that no final Board decision was promulgated in regard to the issue of entitlement to TDIU.  In fact, the present decision addressing the claim for attorney fees appears to be the first such action by the Board in the record available for review.

The Board acknowledges that the Appellant was retained by the Veteran to be his attorney in actions before VA at the time of the March 2012 decision which awarded TDIU.  Further, the record reflects they completed fee agreements which were in effect at that time, and which appear to be consistent with the applicable regulatory provisions.  However, the record does not reflect the March 2012 rating decision's grant of a TDIU was the result of an NOD submitted on or after June 20, 2007.  Rather, the record reflects it was the result of a new claim submitted in January 2011.

The Board acknowledges that the aforementioned TDIU claim in January 2011 was submitted on behalf of the Veteran by the Appellant, in his capacity as the Veteran's attorney.  However, as detailed above, the regulations do not provide for the payment of attorney fees where the pertinent VA benefits are the result of an original claim.  Rather, there must be an NOD submitted on or after June 20, 2007.

The Board also takes note that the Appellant did act as the Veteran's attorney for an November 2010 NOD that was submitted in regard to a June 2010 rating decision.  In pertinent part, that NOD contended the Veteran was entitled to higher disability evaluations for his service-connected coronary artery disease, cerebrovascular accident, posttraumatic stress disorder (PTSD), and hypertension.  The Board is also cognizant that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, the November 2010 NOD did not contend the Veteran was seeking TDIU at that time.  Moreover, the January 2011 statement which resulted in the award of TDIU explicitly stated that it was "a new claim for Individual Unemployability (TDIU)."  In short, the explicit wording in the pertinent November 2010 NOD and the January 2011 claim make it clear the Veteran was not seeking TDIU based upon the appeal initiated to the June 2010 rating decision, but as a result of a new and separate claim.  

Additionally, it does not appear the issue of entitlement was otherwise raised by the record at the time of the November 2010 NOD.  In pertinent part, the record reflects the Veteran was employed until July 2011.  Further, no NOD was submitted regarding the July 7, 2011, effective date for the assignment of TDIU.

In view of the foregoing, the Board must find that the legal criteria for payment of attorney fees from the past-due benefits resulting from the award of TDIU by the March 2012 rating decision are not met.  As the Appellant's claim in this matter is denied based on the application of unambiguous law as applied to facts not materially in dispute; consequently, the benefit of the doubt rule as set forth at 38 U.S.C.A. § 5107 (b) and 38 C.F.R § 3.102 are not for application.  Thus, the Appellant's claim for attorney fees is denied.


ORDER

Payment of attorney fees from past-due benefits resulting from a March 2012 rating decision's award of a TDIU due to service-connected disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


